  Case 19-04419       Doc 34      Filed 01/16/20 Entered 01/16/20 10:52:55             Desc Main
                                    Document     Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )      CHAPTER 7 PROCEEDING
                                               )
SULTAN GHAHTANI,                               )      CASE NO. 19-04419
                                               )
               DEBTOR.                         )      HON. JACQUELINE P. COX

                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE THAT on Tuesday, January 28, 2020, at 9:30 a.m., I shall
appear before the Honorable Jacqueline P. Cox, Bankruptcy Judge, in Courtroom 680, Everett
McKinley Dirksen Federal Courthouse, 219 South Dearborn Street, Chicago, Illinois, or before
any other Bankruptcy Judge who may be sitting in her place and shall present the Motion for Rule
2004 Examination of Debtor’s Spouse – Mia Gray a/k/a Minie Pan Taar a/k/a Minie
Ghahtani a/k/a Minie Deborah Taar, a copy of which is attached hereto and is herewith served
upon you.

      NOTE THAT THE PROPOSED ORDER APPENDED TO THIS MOTION MAY
BE ENTERED BY THE JUDGE WITHOUT PRESENTMENT IN OPEN COURT UNLESS
A PARTY IN INTEREST NOTIFIES THE JUDGE OF AN OBJECTION THERETO
PURSUANT TO LOCAL RULE 9013-9.


                                                      /s/ M. Gretchen Silver
                                                      M. Gretchen Silver, Attorney
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 353-5054




                                 CERTIFICATE OF SERVICE

       I, M. Gretchen Silver, an attorney, state that on January 16, 2020, pursuant to Local Rule
9013-1(D) the Notice of Motion and Motion for Rule 2004 Examination of the Debtor’s Spouse
– Mia Gray a/k/a Minie Pan Taar a/k/a Minie Ghahtani a/k/a Minie Deborah Taar were filed
and served on all parties, either via the Court’s Electronic Notice for Registrants or via First Class
Mail, as indicated on the service list below.
  Case 19-04419      Doc 34    Filed 01/16/20 Entered 01/16/20 10:52:55     Desc Main
                                 Document     Page 2 of 5


                                                /s/ M. Gretchen Silver


                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:


   •   Diana A Carpintero dcarpintero@mlg-defaultlaw.com, ILWIBK@mlg-defaultlaw.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Anamaria F Rivero arivero@boundaslaw.com, riveroar72266@notify.bestcase.com
   •   David M Siegel davidsiegelbk@gmail.com,
       R41057@notify.bestcase.com;johnellmannlaw@gmail.com
   •   M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov,
       gretchen.silver@usdoj.gov;denise.delaurent@usdoj.gov
   •   Catherine L. Steege csteege@jenner.com, csteege@ecf.axosfs.com


Parties Served via First Class Mail:

Sultan Ghahtani
1000 S. Clark
Townhouse 6
Chicago, IL 60605

Sultan Ghahtani
720 S. Wells St., #290
Townhouse 6
Chicago, IL 60607

Mia Gray a/k/a Mini Pan Taar
a/k/a Minie Ghahtani a/k/a Minie Deborah Taar
1000 S. Clark
Townhouse 6
Chicago, IL 60605

Mia Gray a/k/a Mini Pan Taar
a/k/a Minie Ghahtani a/k/a Minie Deborah Taar
720 S. Wells St., #290
Townhouse 6
Chicago, IL 60607

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
  Case 19-04419       Doc 34      Filed 01/16/20 Entered 01/16/20 10:52:55          Desc Main
                                    Document     Page 3 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )       CHAPTER 7 PROCEEDING
                                             )
SULTAN GHAHTANI,                             )       CASE NO. 19-04419
                                             )
               DEBTOR.                       )       HON. JACQUELINE P. COX

   MOTION FOR RULE 2004 EXAMINATION OF THE DEBTOR'S SPOUSE - MIA
           GRAY a/k/a MINIE PAN TAAR a/k/a MINIE GHAHTANI
                      a/k/a MINIE DEBORAH TAAR

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois, by his attorney, M. Gretchen Silver, and moves the Court to enter an order authorizing

discovery from Debtor’s Spouse – Mia Gray a/k/a Minie Pan Taar a/k/a Minie Ghahtani a/k/a

Minie Deborah Taar ( “Gray”) pursuant to Fed. R. Bankr. P. 2004. In support of his request, the

United States Trustee the following:

         1.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) which this Court may

hear and determine pursuant to IOP 15(a) and LR40.3.1(a) of the United States District Court for

the Northern District of Illinois and Local Rule 9013-9.

         2.    Movant is the United States Trustee for the Northern District of Illinois and brings

this motion pursuant to Fed. R. Bankr. P. 2004.

         3.    On February 20, 2019, the Debtor filed his voluntary petition for relief Chapter 7

of the Bankruptcy Code. On or about that same time, Catherine L. Steege was appointed Chapter

7 Trustee in the Debtor’s case.

         4.    The last date to object to the Debtor’s discharge or to file a motion to dismiss his

case under § 707 is currently set for January 27, 2020.
  Case 19-04419       Doc 34     Filed 01/16/20 Entered 01/16/20 10:52:55           Desc Main
                                   Document     Page 4 of 5


       5.      On April 9, 2019, the Court entered an Order Granting the U.S. Trustee’s Motion

for Rule 2004 of Debtor. See Docket 16.

       6.      On April 16, 2019, the U.S. Trustee issued a Subpoena for Rule 2004 Examination

to the Debtor to produce documents by May 13, 2019. The Debtor produced some but not all of

the requested documents.

       7.      On September 24, 2019, the Court entered an Order Granting the U.S. Trustee’s

Motion for Rule 2004 of American Express, Lending Club, Chase Bank, MB Financial Bank,

Nordstrom, Inc. and U.S. Bank, N.A. See Docket 16.

       8.      On October 29, 2019, the U.S. Trustee issued a Subpoena for Rule 2004

Examination to American Express, Lending Club, Chase Bank, MB Financial Bank, Nordstrom,

Inc. and U.S. Bank, N.A to produce documents by November 26, 2019. The U.S. Trustee has

received documents from some of the financial institutions and is in the process of reviewing these

documents.

       9.      The U.S. Trustee seeks discovery to verify the veracity, truthfulness, and

completeness of the Debtor’s petition, schedules, and statement of financial affairs in order to

evaluate whether there may be a basis to object to the Debtor’s discharge under Section 727 of the

Bankruptcy Code or file a motion to dismiss Debtor’s case pursuant to Section 707. To do so, the

U.S. Trustee needs to elicit discovery from the Debtor’s Spouse – Mia Gray a/k/a Minie Pan Taar

a/k/a Minie Ghahtani a/k/a Minie Deborah Taar under Federal Rule of Bankruptcy Procedure

2004(c), including the production of documents and attendance at an examination, if necessary.

       WHEREFORE, the U.S. Trustee requests the Court to enter an order authorizing the United

States Trustee to conduct discovery of the Debtor’s Spouse – Mia Gray a/k/a Minie Pan Taar a/k/a
  Case 19-04419      Doc 34    Filed 01/16/20 Entered 01/16/20 10:52:55          Desc Main
                                 Document     Page 5 of 5


Minie Ghahtani a/k/a Minie Deborah Taar under Fed. R. Bankr. P. 2004, and for such other relief

as is just.

                                                   RESPECTFULLY SUBMITTED:

                                                   PATRICK S. LAYNG
                                                   UNITED STATES TRUSTEE



DATED: January 16, 2020                            /s/ M. Gretchen Silver
                                                   M. Gretchen Silver, Attorney
                                                   OFFICE OF THE U.S. TRUSTEE
                                                   219 S. Dearborn, Room 873
                                                   Chicago, Illinois 60604
                                                   (312) 353-5054
